Case 1:21-cr-00444-JEB Document 22 Filed 06/30/21 Page 1of5

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
v. : MAGISTRATE NO. 21-MJ-469
BRIAN CHRISTOPHER MOCK, : VIOLATIONS:
: 18 U.S.C. § 231(a)(3)
Defendant. : (Civil Disorder)

18 U.S.C. § 111(a)(1)

(Assaulting, Resisting, or Impeding
Certain Officers)

18 U.S.C. § 641

(Theft of Government Property)

18 U.S.C. § 1752(a)(1) ;
(Entering and Remaining in a Restricted
Building or Grounds)

18 U.S.C. § 1752(a)(2)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)

18 U.S.C. § 1752(a)(4)

(Engaging in Physical Violence in a
Restricted Building or Grounds)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building
or Grounds)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, BRIAN CHRISTOPHER
MOCK, committed and attempted to commit an act to obstruct, impede, and interfere with a law

enforcement officer, that is, officers from the United States Capitol Police Department, lawfully
Case 1:21-cr-00444-JEB Document 22 Filed 06/30/21 Page 2 of 5

engaged in the lawful performance of his/her official duties incident to and during the commission
of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected the conduct
and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT TWO

On or about January 6, 2021, within the District of Columbia, BRIAN CHRISTOPHER
MOCK, did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and
employee of the United States, and of any branch of the United States Government (including any
member of the uniformed services), that is, an officer from the United States Capitol Police
Department, while such person was engaged in and on account of the performance of official
duties, and where the acts in violation of this section involve physical contact with the victim and
the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))

COUNT THREE

On or about January 6, 2021, within the District of Columbia, BRIAN CHRISTOPHER
MOCK, did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and
employee of the United States, and of any branch of the United States Government (including any
member of the uniformed services), that is, Officer S.K., an officer from the United States Capitol
Police Department, while such person was engaged in and on account of the performance of
official duties, and where the acts in violation of this section involve physical contact with the
victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers, in violation of Title 18, United
States Code, Section 111(a)(1))
Case 1:21-cr-00444-JEB Document 22 Filed 06/30/21 Page 3 of 5

COUNT FOUR
On or about January 6, 2021, within the District of Columbia, BRIAN CHRISTOPHER
MOCK, did embezzle, steal, purloin, knowingly convert to his use and the use of another, and
without authority, sold, conveyed and disposed of any record, voucher, money and thing of value
of the United States and any department and agency thereof, that is, two riot shields belonging to
the U.S. Capitol Police Department, which have a value of less than $1000.

(Theft of Government Property, in violation of Title 18, United States Code, Section
641)

COUNT FIVE
On or about January 6, 2021, within the District of Columbia, BRIAN CHRISTOPHER
MOCK, did knowingly enter and remain in a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to
do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,
United States Code, Section 1752(a)(1))

COUNT SIX
On or about January 6, 2021, within the District of Columbia, BRIAN CHRISTOPHER
MOCK, did knowingly, and with intent to impede and disrupt the orderly conduct of Government
business and official functions, engage in disorderly and disruptive conduct in and within such
proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise

restricted area within the United States Capitol and its grounds, where the Vice President and Vice
Case 1:21-cr-00444-JEB Document 22 Filed 06/30/21 Page 4of5

President-elect were temporarily visiting, when and so that such conduct did in fact impede and
disrupt the orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation
of Title 18, United States Code, Section 1752(a)(2))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, BRIAN CHRISTOPHER
MOCK, did knowingly, engage in any act of physical violence against any person and property in
a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds, in violation of
Title 18, United States Code, Section 1752(a)(4))

COUNT EIGHT
On or about January 6, 2021, in the District of Columbia, BRIAN CHRISTOPHER
MOCK, willfully and knowingly engaged in disorderly and disruptive conduct within the United
States Capitol Grounds and in any of the Capitol Buildings with the intent to impede, disrupt, and
disturb the orderly conduct of a session of Congress and either House of Congress, and the orderly
conduct in that building of a hearing before or any deliberation of, a committee of Congress or
either House of Congress.

(Disorderly Conduct in a Capito] Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))
Case 1:21-cr-00444-JEB Document 22 Filed 06/30/21 Page5of5

COUNT NINE
On or about January 6, 2021, within the District of Columbia, BRIAN CHRISTOPHER
MOCK, willfully and knowingly engaged in an act of physical violence within the United States
Capitol Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON,.

as De fete

Attorney of the United States in
and for the District of Columbia.
